Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 14, 1975, which affirmed a referee’s decision sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective January 5, 1975 because he lost his employment through his own misconduct. The record is devoid of proof as to any emergency which would justify the claimant’s departure from work without the required permission. These unauthorized absences constituted misconduct and the claimant was properly denied benefits (Matter of Morales [Catherwood] 36 AD2d 579; Matter of Tatem [Catherwood] 26 AD2d 607). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Main, Larkin and Reynolds, JJ., concur.